     Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 1 of 12. PageID #: 143




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                   :       CASE NO. 5:19-CR-239
                                            :
              Plaintiff,                    :
                                            :       JUDGE DAN A. POLSTER
       vs.                                  :
                                            :
RAMON WRIGHT,                               :       SENTENCING MEMORANDUM
                                            :       FOR RAMON WRIGHT
              Defendant.                    :


       Defendant Ramon Wright, through undersigned counsel, submits the instant Sentencing

Memorandum for the Court’s consideration and requests a sentence, as calculated and reviewed

pursuant to Title 18, United States Code §§ 3553(a) and 3661, that is sufficient but not greater

than necessary to achieve the statutory goals of sentencing. Counsel attaches the following

Memorandum to assist the Court in fashioning Mr. Wright’s sentence.

                                            Respectfully submitted,

                                            STEPHEN C. NEWMAN
                                            Federal Public Defender
                                            Ohio Bar: 0051928

                                            /s/ Jeffrey B. Lazarus
                                            JEFFREY B. LAZARUS
                                            Assistant Federal Public Defender
                                            1660 W. 2nd Street, Suite 750
                                            Cleveland, Ohio 44113
                                            Telephone: (216) 522-4856
                                            Facsimile: (216) 522-4321
                                            jeffrey_lazarus@fd.org

                                            Attorney for Ramon Wright



                                                1
      Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 2 of 12. PageID #: 144



                                        MEMORANDUM

I.     Introduction

       Ramon Wright has a sentencing guideline range of 46 to 57 months, at total offense level

16, Criminal History Category VI. For reasons detailed herein, Mr. Wright requests this Court

impose a sentence at the low-end of his guideline range, that being 46 months. This request is

based on the facts of the offense, his personal history and circumstances, the attached letters of

support, and his physical health issues. This request is based on the statutory sentencing factors

set forth in 18 U.S.C. § 3553(a), which will yield a sentence that is sufficient but not greater than

necessary.

II.    Legal Standard

       The goals and strictures of federal sentencing are set forth in 18 U.S.C. § 3553, which

require courts to impose sentences that are sufficient, but not greater than necessary, to satisfy

the purposes of sentencing. In order to achieve this goal, a sentencing court must consider the

nature and circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the Sentencing Guidelines, the need to avoid unwarranted sentence

disparities among defendants, the need to provide restitution to any victims of the offense, and

the purposes of sentencing. 18 U.S.C. § 3553(a). In Kimbrough v. United States, 552 U.S. 85

(2007), the United States Supreme Court held sentencing courts must treat the Guidelines as the

“starting point and the initial benchmark” when formulating a reasonable sentence, but also

conduct a nuanced assessment of each individual case and the appropriateness of a Guidelines

sentence in light of the other factors in 18 U.S.C. § 3553(a). Kimbrough, 552 U.S. at 101-08. The

United States Code is clear that a wide range of information must be considered:

       No limitation shall be placed on the information concerning the background,
       character, and conduct of a person convicted of an offense which a court of the


                                                 2
       Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 3 of 12. PageID #: 145



        United States may receive and consider for the purpose of imposing an
        appropriate sentence.

18 U.S.C § 3661.

III.    Facts surrounding Mr. Wright’s offense and Procedural History

        Ramon Wright wants this Court to fully understand the facts surrounding his offense in

fashioning his sentence. The offense conduct is detailed in the presentence report at paragraphs 6

through 13, but additional facts are relevant. On the night of August 30, 2018, Ramon Wright

was at a bar in the Akron area. It was around 2:00 a.m.; Ramon had been drinking and began

talking to a female. Another person in the bar was very drunk and, for reasons unknown to

Ramon, got very jealous Ramon was talking to this woman. Ramon had never met this guy

before, and this guy started picking a fight with Ramon over this female. He and Ramon began

fighting and suddenly this other guy pulled out a handgun and shot Ramon in the stomach.

Ramon lost consciousness and has no recollection of the following events.

        Emergency services were called and came to the bar. They found Ramon and transported

him to Akron General Hospital. While in the ambulance, the medical personnel were treating

Ramon, and began going through the contents of his pants pockets. Inside his pants they found a

plastic bag containing a white powder, which was later determined to be 22.42 grams of fentanyl.

        Ramon awoke in the hospital the next day. The gunshot perforated his intestines and the

doctors had to install a colostomy bag so he could use the bathroom. His urethra and kidneys

were also damaged. While he was being treated, there were complications with installing a

breathing tube and Ramon suffered serious damage to his windpipe. The damage to his windpipe

made it harder for air to get into his lungs, and caused him severe breathing trouble, which led to

him being unable to walk more than a few steps without getting light-headed or gasping for air.

He remained in the hospital for three days and was released. His digestive and breathing issues


                                                3
     Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 4 of 12. PageID #: 146



remained, and he was told he would need significant follow-up care. Over the next month, he

saw his doctors to determine what type of follow-up care he would need. He was told he would

need surgery to repair his windpipe and a separate surgery to repair his intestines and reverse the

colostomy bag. However, the doctors could not perform the surgeries until November because of

the swelling in Ramon’s body. Due to the breathing issues, he could not walk more than a few

steps and got around by a wheelchair. He was in significant pain and believed he could stop

breathing at any time. He was very afraid that he would never recover from his injuries.

       A month later, on September 26, 2018, he was charged in the Summit County Court of

Common Pleas for illegally possessing the drugs found on him the night he was shot. He

voluntarily turned himself in to state authorities and was given a personal bond. While on bond,

he continued to follow-up with medical appointments. He only left his home for medical reasons.

       Ramon remained on bond to the state and was confined to a wheelchair. He was having a

terrible time breathing and was wheezing heavily. He was in constant pain and had trouble

sleeping. On October 1, 2018, a complaint was filed in the Northern District of Ohio, charging

Ramon with illegally possessing the drugs on the night he was shot. The case was unsealed on

October 25, 2018; that day Ramon was arrested and brought to the federal court for an initial

appearance. A detention hearing was held before Magistrate Burke on November 1, 2018. At that

hearing, Ramon sought pretrial release for the sole reason of receiving the proper medical care in

the community, and so he could receive the surgeries he needed. Magistrate Burke ordered him

detained, and he was remanded to NEOCC-CCA. Dkt. 9.

       Subsequently, the defense and the government executed a joint agreement to permit

Ramon to be released on a medical furlough so he could receive treatment. Dkt. 12. Ramon

remained on furlough from January 17, 2019 through March 14, 2019. Dkt. 13, 18. During that



                                                4
     Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 5 of 12. PageID #: 147



time, Ramon had four different surgeries. One surgery was to remove the colostomy bag and to

clean up some of the scar tissue in his digestive track. The next surgery was to repair the damage

to his windpipe. This surgery, however, had complications, and was unable to repair the damage.

Ramon required two additional surgeries over the next month to repair the damage. In the

interim, Ramon continued to have trouble breathing, talking, and meeting his daily living needs

or self-care. When all the surgeries were completed, Ramon returned to NEOCC-CCA. He

continues to have some pain in his stomach and digestive issues after eating, but overall has

improved in this area. His windpipe is much improved, but will never be 100%. He continues to

have trouble breathing and sleeping on occasion.

       When the surgeries were completed, Ramon agreed to be charged by information. On

April 18, 2019, the information was filed. Dkt. 20. In addition to the offense surrounding the

drug charges, as detailed above, Ramon also agreed to charges and facts surrounding an offense

relating to bank fraud. This bank fraud relates to actions taken in July of 2017 through February

2018, in which Ramon was involved in scheme to defraud banks where he assisted other people

in fraudulently receiving proceeds from bank loans. Dkt. 20, Information, PageID 53-55.

       On April 30, 2019, Ramon appeared before this Court and pled guilty to the information,

under the terms of a written plea agreement. Dkt. 22. In pleading guilty, he assented to a factual

basis surrounding his offense and took responsibility for this actions as set forth in the plea

agreement. Dkt. 22, Presentence Report, ¶¶ 22-23. Both the plea agreement and the presentence

report are in alignment on the sentencing guidelines calculations. Regarding the bank fraud

offense, Ramon’s base offense level is 7, and he receives a six-level enhancement because the

loss amount was more than $40,000. PSR at ¶¶ 18-19; Plea Agreement at ¶ 17. Regarding the

drug offense, Ramon’s possession of 22.42 grams of fentanyl yields a base offense level of 18.



                                                5
      Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 6 of 12. PageID #: 148



PSR at ¶ 24; Plea Agreement at ¶ 17. Because there are multiple counts at issue, the two counts

are grouped, resulting in a one-level enhancement under U.S.S.G. § 3D1.4. PSR at ¶¶ 30-33;

Plea Agreement at ¶ 17. The result is a total offense level of 19, from which Ramon receives a

three-level reduction for his acceptance of responsibility, resulting in a final offense level of 16.

As Ramon falls under Criminal History Category VI, his guideline range is 46 to 57 months.

IV.    Ramon Wright’s personal history and characteristics

       Ramon is a 31-year-old who has lived in the Akron area his entire life. Ramon grew up in

a high-drug and high-crime area of Akron. His mother had a drug addiction for most of Ramon’s

upbringing. Ramon’s father was never really a part of his life. His father served time in prison

between 1989 and 1994, when Ramon was ages two to seven. Then, when Ramon was nine years

old, his father was arrested and charged with aggravated murder in Summit County. His father

was ultimately convicted and has been serving a life sentence in the Ohio prison system since

1996. With his father in prison and his mother suffering from a drug addiction, Ramon spent

much of his childhood being raised by his grandmother. Being in a poor and crime-infested

neighborhood in Akron, Ramon was exposed to a number of negative influences and violence.

       At the age of sixteen, Ramon’s mother moved to Atlanta, and took Ramon’s younger

brothers with her. PSR at ¶ 65. Ramon decided to stay in the Akron area so that he could

complete high school. Ramon spent some of his time living with his girlfriend’s parents, but also

remained alone (and unsupervised) in his mother’s vacant home. Ramon struggled to afford

food, clothing, or other basic living necessities. He began to sell drugs so he could afford food

and keep the utilities in the house active. He was able to graduate high school. PSR at ¶ 75.

       Ramon and his high school girlfriend, Ivy Davis, remained together for several years and

were married. They had three children together, whose ages are twelve, nine, and two. A couple



                                                 6
      Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 7 of 12. PageID #: 149



of years ago, Ramon and Ivy separated, but Ramon has remained dedicated to his children. He is

now in a long-term relationship with Tokeia Robinson, and has become a step-father to her

daughter as well. Nothing is more important to Ramon than his four children. Below is a picture

of Ramon and his three children and his step-daughter; the one on the upper-right is of Ramon

and his youngest child while Ramon was in the hospital recovering from his surgeries related to

this case.




                                              7
     Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 8 of 12. PageID #: 150



V.     Determining the appropriate sentence

       Ramon recognizes the error of his ways in committing this offense, but asks this Court to

consider his physical health issues in fashioning his sentence. He requests this Court impose a

sentence at the low-end of his guideline range in light of the physical health issues he has

suffered as a result of this offense. As detailed above, on the same night he was arrested for his

drug offense Ramon was shot in the stomach, which resulted in him having very serious health

issues. These health issues were debilitating and required several surgeries. The physical and

mental anguish he suffered was very great and he was in agony for several months. To this date

he has not fully recovered.

       In addition to considering a defendant’s history and characteristics (18 U.S.C. §

3553(a)(1)), a sentencing court must also consider “the need for the sentence imposed to provide

the defendant with needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). In consideration of this

need, the Sentencing Guidelines provide for downward departures based on the defendant’s

physical health condition. Specifically, the guidelines state:

       Physical condition or appearance, including physique, may be relevant in
       determining whether a departure is warranted, if the condition or appearance,
       individually or in combination with other offender characteristics, is present to an
       unusual degree and distinguishes the case from the typical cases covered by the
       guidelines. An extraordinary physical impairment may be a reason to depart
       downward; e.g., in the case of a seriously infirm defendant, home detention may
       be as efficient as, and less costly than, imprisonment.

U.S.S.G. § 5H1.4. While the Guidelines provide for a guidelines departure, Ramon does not seek

any such departure, but asks this Court to consider the physical health issues in support of a

sentence at the low end of his guideline range.




                                                  8
     Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 9 of 12. PageID #: 151



       Many of Ramon’s physical health issues have greatly improved, but he still requires some

treatment and monitoring to ensure his health does not take a negative turn. Both his digestive

issues and his windpipe will need to be carefully evaluated by the Bureau of Prisons and any

issues he develops during his incarceration will require careful attention at a cost incurred by the

taxpayers. It should be noted that the Department of Justice’s Bureau of Prisons budget is already

overstretched in providing medical services for inmates. See United States Department of Justice

FY 2016 Agency Financial Report, p. 158. 1 This report details that from 2010 to 2014, Bureau of

Prisons spending for medical services increased 24 percent, from $263 million to $327 million.

Id. The report identifies inmate medical care as “an area that needs to be monitored closely” for

containing costs. Id. Despite the rising costs, the report also indicates the Bureau of Prisons “is

facing medical staffing shortages,” and the “recruitment of medical professionals was one of the

BOP’s greatest challenges and that staffing shortages (a) limit inmate access to medical care, (b)

result in an increased need to send inmates outside the institution for medical care, (c) contribute

to increases in medical costs, and (d) can also impact prison safety and security.” Id.

       Judge Posner of the Seventh Circuit Court of Appeals has noted the lack of proper

medical care in the Bureau of Prisons. In United States v. Rothbard, 851 F.3d 699 (7th Cir.

2017), Judge Posner issued a dissenting opinion as to the reasonableness of the district court

imposing a guideline sentence. The defendant in Rothbard suffered from significant physical

health and mental health issues, and at his sentencing hearing, the defendant argued for home

confinement because there was concern the Bureau of Prisons could not meet his medical needs.

Rothbard, 851 F.3d at 703 (Posner, J. dissenting). Judge Posner stated,

       Essentially the prosecution, the district court, and now my colleagues, ask that the
       Bureau of Prisons be trusted to give the defendant, in a federal prison, the medical
1
 Available at: https://www.justice.gov/doj/page/file/910486/download (last accessed August 22,
2019).

                                                 9
     Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 10 of 12. PageID #: 152



       treatment that he needs for his ailments. Yet it is apparent from the extensive
       literature on the medical staff and procedures of the Bureau of Prisons (a literature
       ignored by my colleagues) that the Bureau cannot be trusted to provide adequate
       care to the defendant.

                                               ***

       A national survey of inmates in federal, state, and local prisons found that among
       inmates with a persistent medical problem, 13.9% of federal inmates, 20.1% of
       state inmates, and 68.4% of local jail inmates had received no medical
       examination since incarceration. More than [20 percent of] inmates were taking a
       prescription medication . . . when they entered prison or jail; of these, 7232
       federal inmates (26.3%), 80,971 state inmates (28.9%), and 58,991 local jail
       inmates (41.8%) stopped the medication following incarceration.

Id. at 704-05. Judge Posner then detailed some of the challenges the Bureau of Prisons faces in

providing adequate care to inmates, much like the report cited above. Id. at 705-06. Judge Posner

concluded that given these issues in treatment of federal inmates, the defendant “is entitled to a

more informed and compassionate judicial response to his physical and mental illnesses than he

has received from the district court and this court.” Id. at 706.

       Judge Posner’s concerns apply in equal force to Ramon’s case. Given the lack of proper

medical care and an apparent policy need to continue to cut back on medical costs, it is

reasonable to conclude that the Bureau of Prisons will present serious challenges in trying to

meet Ramon’s medical needs.

       One must also consider Ramon’s safety in the Bureau of Prisons from other inmates.

Ramon’s throat and stomach issues make him susceptible to serious health issues if assaulted by

other inmates. Given his health issues, any physical assault to Ramon could be life threatening.

There are little safeguards to prevent Ramon from being attacked or having some other type of

incident that could jeopardize his health or safety. As 18 U.S.C. § 3553(a)(2)(D) requires this

Court to consider the need for the sentence imposed to provide the defendant with the needed




                                                  10
      Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 11 of 12. PageID #: 153



medical care in the most effective manner, a sentence below his guidelines range is sufficient and

justified.

        B.     Letters of Support

        In further support of a sentence at the low-end of the guideline range, Ramon provides

this Court with Exhibit A, which includes nine letters of support from family and friends. The

first letter is written by Ivy Davis, Ramon’s ex-wife and the mother of their three children. The

next four letters are written by Ramon’s three children and step-daughter. Each of them discuss

what a caring and devoted father Ramon is to his children. The following letter is written by

Ramon’s girlfriend, Tokeia Robinson. She further details Ramon’s skills as a father. She explains

the effect being shot had on Ramon, and the lifestyle changes he made as a result of this tragic

incident. She explains that while Ramon was on his medical furlough, they lived together, and he

was dedicated to both his sobriety and improving his life. The following letter is written by

Ramon’s aunt, who believes that Ramon is a good father and has sought to improve his life over

the last year. The final two letters are written by friends of Ramon, detailing the growth and

maturity he has demonstrated since his injury, and request leniency from this Court. In

consideration of these letters, Ramon asks this Court to impose a sentence of 46 months.

VI.     Conclusion

        In consideration of the facts surrounding the offense, Ramon’s personal history, the

attached letters of support, and physical health issues, he requests this Court impose a sentence

of 46 months. Such a sentence is sufficient but not greater than necessary to achieve the statutory

sentencing factors of 18 U.S.C. § 3553(a).

        In addition to the request for a specific custodial sentence, Ramon also requests this

Court make two recommendations as it relates to the service of his sentence at the Bureau of



                                                11
    Case: 5:19-cr-00239-DAP Doc #: 29 Filed: 08/28/19 12 of 12. PageID #: 154



Prisons. Ramon’s history of substance abuse is detailed above and in the presentence report. See

PSR at ¶¶ 73-74. Ramon believes he could benefit from drug treatment during his custodial

sentence. He believes the Bureau of Prisons’ Residential Drug Abuse Program (RDAP) will be a

beneficial program. This 500-hour treatment program will consist of roughly nine to twelve

months of individual and group therapy. He therefore requests this Court recommend he

participate in the RDAP program.

       He also requests this Court recommend him for the Second Chance Act. The Second

Chance Act, codified at 18 U.S.C. § 3624(c), allows the Bureau of Prisons to permit defendants

to serve up to twelve months of their custodial sentence at a halfway house. A recommendation

from the Court, while not binding, will have significant weight in making this determination.

Therefore, he requests this Court recommend that his sentence includes up to one year at the

halfway house under the Second Chance Act, 18 U.S.C. § 3624(c).

                                            Respectfully submitted,

                                            STEPHEN C. NEWMAN
                                            Federal Public Defender
                                            Ohio Bar: 0051928

                                            /s/ Jeffrey B. Lazarus
                                            JEFFREY B. LAZARUS
                                            Assistant Federal Public Defender
                                            1660 W. 2nd Street, Suite 750
                                            Cleveland, Ohio 44113
                                            Telephone: (216) 522-4856
                                            Facsimile: (216) 522-4321
                                            jeffrey_lazarus@fd.org

                                            Attorney for Ramon Wright




                                              12
